El Juez Asogiaeo Señor Todd, Jr.,
emitió la opinión del tribunal.
Eosendo Zegarra, 3 r. radicó demanda de divorcio por la cansa! de trato cruel e injurias graves contra su esposa Carmen López de Victoria ante la Corto de Distrito de Ponce el 18 do enero de 1945. El 25 de enero la demandada ra-dicó una moción sobre alimentos provisionales y litis ex-pensas y el 1ro. de lebrero contestó la demanda negando to-dos los lieelios alegados. Después de una vista sobre la mo-ción y de acuerdo con la apreciación de la prueba la corte ordenó al demandante depositar mensualmente los días 25 de cada mes, en la secretaría de la corte, la sama de $125 para atender al pago de casa, alimentación, vestuario y otros gastos de la demandada y que depositara además, la suma de $100 como anticipo de los honorarios del abogado *150de la demandada los cuales serían oportunamente liquidados por la eorte. Posteriormente la pensión alimenticia fue re-bajada primero a $100 y luego a $90 mensuales. Debido a que el demandante so retrasaba en depositar las pensiones .sensualmente 3 a demandada se vió precisada a iniciar den-tro del caso, varios procesos por desacato, los cuales se tran-sigieron -antes o después de celebrarse las vistas correspon-dientes. Hubo un señalamiento del'(jaso para juicio el cual bubo de suspenderse por no haber cumplido el demandante con la orden de la eorte sobre alimentos.
El 20 de noviembre de 1945, día en que se celebraba la vista sobre una moción de desacato, el demandante radicó una moción solicitando de la .corte le tuviera por desistido de la continuación de su acción de divorcio. La demandada se opuso y solicitó que la corte antes de desestimar la de-manda, obligara al demandante a satisfacer todas las pen-siones alimenticias hasta la fecha en que la corte dictara su orden y además de los $100 que como anticipo de honorarios del abogado de la demandada que el demandante no había consignado, debía fijar en la orden el importe razonable de dichos honorarios.
La eorte se reservó el fallo sobre la moción de desacato y en cuanto al archivo y sobreseimiento solicitado por el de-mandante dispuso que se señalara para vista, señalamiento que se hizo para el día 27 de diciembre de 1945, fecha en que comparecieron las partes y solicitaron términos de diez y cinco días, respectivamente, para radicar alegatos, que les fueron concedidos. Mientras se tramitaba este incidente y hasta que lo resolvió la eorte vencieron otra« mensualidades de la pensión alimenticia sin que el demandante las consig-nara en corte y la demandada continuó radicando mociones sobre desacato.
El día 19 de febrero de 1946, fecha en que la eorte inferior celebró una vista sobre la última moción de desacato y a la cual no asistió el demandante por haber sometido, por *151telegrama, el incidente “eon la misma prueba que incidente anterior solicitando archivo del caso33, la demandada pre-sentó prueba y la corte dictó la siguiente orden:
"Apareciendo que el demandante no ha hecho efectivas las pen-siones alimenticias correspondientes a los meses de noviembre, diciem-bre y enero a razón de $90 mensuales, y
"Apareciendo que tampoco se lia consignado suma alguna para honorarios de abogado de la demandada,
"Apareciendo que se ha sometido a la Corte una moción solici-tando que la corte ordene el sobreseimiento y archivo del caso por desistimiento del demandante, que es de fecha 16 de noviembre de 1945;
"Apareciendo que se citó al demandante para que compareciera en el día de hoy a mostrar las razones por las cuales no deba ser condenado por desacato por no haber cumplido con su obligación de pagar a la demandada las pensiones de los referidos meses; enten-diendo la Corte que este caso no puede el demandante desistir del mismo hasta tanto baya liecbo efectivas todas las pensiones y pagado los honorarios del abogado de la demandada, entendiendo la Corte que una suma de dos cientos cincuenta dólares ($250) por todo el trabajo realizado por el abogado de la demandada, es una suma razo-nable;
"La Corte ordena que se notifique con copia de esta orden al demandante para que comparezca el día 4 de marzo de 1946, en. persona ante esta Corte, a demostrarle- a la Corte que ha pagado todas las pensiones alimenticias hasta ese día y $250 al abogado de la parte demandada, pensiones y honorarios que se ordena al deman-dante pagar antes que la Corte decrete el archivo y sobreseimiento de este caso, advirtiéndole que de no comparecer, o de ■ comparecer sin haber cumplido con el pago de las pensiones y los honorarios de abogado, la Corte, sin más citarle ni oírle, resolverá el caso de desacato contra el demandante en ese día.”
Para revisar esta orden expedimos, a petición del deman-dante en la corte inferior, el auto de certiorari en este caso.
 Sostiene el peticionario que de acuerdo con el artículo 192 del Código de Enjuiciamiento Civil, tiene derecho a desistir "libremente y sin limitación alguna” de su acción de divorcio ya que no existe ninguna reconvención ni contrademanda pendientes, y a que cesaran también los efectos de *152la orden sobre alimentos y que la corte no tenía facultad para imponerle, además, como condición previa del desisti-miento, el pago de las pensiones atrasadas y el importe de ios honorarios del abogado de la demandada.
Todos los casos resueltos por esta Corte y las de otras jurisdicciones citadas por el peticionario en su alegato tie-nen como base la interpretación del artículo 192 del Código de Enjuiciamiento Civil(1), o estatutos similares. Empero, el caso de autos fué resuelto a base de la Eegla 41. de las Reglas de Enjuiciamiento Civil, que sustituyó en sus efectos el artículo 192, supra. Dicha regla, en su subdivisión (o) dispone lo siguiente:
Regla 41. — Desistimiento de Pleitos.
"‘(a) Desistimiento Voluntario; Bus Efectos.
• “(1) Por el Demandante; Por Estipulación. — Sujeto a las dispo-siciones de la Eegla 23(c), el demandante puede desistir de un pleito ain orden de la corte (I) mediante la radicación de un aviso de desis-timiento en cualquier fecha, antes de que se le notifique la contes-tación, o (II) mediante la radicación de una estipulación de desisti-miento firmada por todas las partes que hayan hecho una compa-recencia general en el pleito. A menos que de otro modo se exprese *153en el aviso de desistimiento o estipulación, el desistimiento será sin perjuicio, excepto que el aviso de desistimiento tiene el efecto de una adjudicación sobre los méritos cuando, es radicado por un deman-dante que lia desistido anteriormente en una corte de los Estados Unidos, estatal o insular de cualquier otra acción basada en o que incluya la misma reclamación.
“ (2) Por Orden de la Corte. — Excepto como se provee en el pá-rrafo (1) de esta subdivisión, ninguna acción será desistida a instan-cias del denumdante excepto mediante orden de la corte y tajo los términos y condiciones que ella estime procedentes. Si una recon-vención lia sido alegada por un-demandado antes de que se le notifiquo la moción del demandante para desistir, la acción no será desistida contra la objeción del demandado a menos que la reconvención pueda quedar pendieníc para ser adjudicada independientemente por la corte. A menos que de otro modo se especifique en la orden, un desistimiento bajo este párrafo será sin perjuicio.” (Bastardillas nuestras.)
Habiendo sido contestada la demanda por la demandada con anterioridad a la radicación de la moción de desistimiento del demandante, el caso se rige por el apartado (2), supra, el cual, como hemos visto, dispone que, bajo estas circuns-tancias “ . . . ninguna acción será desistida a instancias del demandante excepto mediante orden de la corte y bajo los términos y condiciones que ella estime procedentes. ”(2)
La interpretación que hasta ahora han dado las cortes federales a esta disposición es al efecto de que la misma concede a las cortes, en todas las acciones civiles, poder equitativo para imponer al demandante las condiciones que consideren justas antes de permitir que desista de su aeeión; que este poder, aunque judicial, es de naturaleza discrecional y que, en apelación, la revisión de dicho ejercicio de discreción judicial está limitada a determinar si las circunstancias concurrentes claramente demuestran un abuso de discreción. Home Owners’ Loan. Corporation v. Huffman, 134 F.2d 314, (C.C.A., 8th Cir. 1943); Federal Savings & Loan Ins. Corp. v. *154Reeves, 148 F.2d 731, (C.C.A., 8th Cir. 1945); Baker v. Sisk et al., 1 F.R.D. 232, (D. C. Eastern List. Okla. 1938); Mc-Cann v. Bentley Stores Corp., 34 F. Supp. 234 (D. C. W. D. Mo. 1940); Welter v. E. I. Du Pont De Nemours & Co., 1 F.B.D. 551 (D. C. D. Minn. Sec. Div. 1941); U. S. v. Lyman, 125 F.2d 67, (C.C.A. 1st Cir., 1942).
En el caso de McCann v. Bentley Stores Corp., supra, so expresó el propósito de la nueva regla en esta forma:
“Considero que el inciso (2) cíe la Regla 41(a) es una- de las más valiosas mejoras a la ley anterior lograda por las nuevas reglas. Antes de que entrara en vigor dicha regla sucedía con frecuencia (era permitido por las leyes de IVíissouri) que en un caso bien tras-ladado u originalmente radicado en esta corte, que estaba listo para fallo, después de haberse, resuelto las mociones preliminares que ha-bían sido vistas y sobre las cuales el demandante había presentado toda su prueba, y en que el demandado había traído testigos desdo sitios lejanos e incurrido en grandes gastos, el demandante desistía de su acción en el momento en que la corte estaba lista para rendir un veredicto a favor del demandado. Al día siguiente (el deman-dante) podía iniciar nuevamente la misma acción. Y el procedi-miento podía repetirse una y otra vez. Era una imposición ultra-jante no sólo al demandado sino también a la corte. La Regla 41 ha hecho mucho para poner coto a este mal. ’ ’
En el de Home Owners’ Loan Corp. v. Huffman, supra, se había revocado una sentencia dictada a favor del deman-dante y se le impusieron las costas en apelación. Al devol-verse el caso el demandante solicitó y obtuvo, ex parte, que se le diera por desistido de su acción. El demandado soli-citó la reconsideración, de acuerdo con la Regla 41, y alegó que el desistimiento le exponía a una nueva acción por los mis-mos hechos y, desestimada su moción, apeló. La Corte de Circuito, después de exponer el fin de la Regla, resolvió que la contención del demandante de que el derecho del demandado al pago de costas por el demandante quedaba cumplido por la sentencia sobre costas carecía de méritos pues “una sen-tencia no es equivalente al pago,” y que “En una moción del demandante para desistir sin perjuicio, las equidades del *155demandants no están sujetas a consideración bajo la regla. Los términos y condiciones que la corte pueda imponer son para la protección de los derechos del demandado.”
En el caso de Federal Savings and Loan Ins. Corp. v. First Nat. Bank, Liberty, Mo., 4 F.R.D. 313 (D. C. West. Dist. Mo., 1945) se dijo:
“Se observará que la regla no provee que la corte sólo está autori-zada o sólo puedo exigir el pago de costas. Si esa hubiera sido la intención de los que redactaron la regla hubiera sido fácil hacerlo así. La regla da poder a la corte para ejercitar su discreción al fijar los términos y condiciones independientemente de las costas estatu-tarias. ’ ’
En el de Hannah v. Lowden, 7 F.R.S. 635 (Dist. Ct. Okla., 1943), el demandante fue requerido, como condición al de-sistimiento de su acción sin perjuicio, a que pagara las cos-tas del demandado, incluyendo honorarios de ahogado y .ser-vicios notariales al tomar una deposición que había sido co-brada pero no pagada por el demandado y se resolvió, des-pués de citarse varios de los casos antes mencionados, que:
‘1 Con vista del razonamiento contenido en las autoridades citadas, además de la letra clara de la Regla 41 a, la corte es de opinión que las costas según sometidas por el demandado incluyendo $150 de honorarios de abogado y $10 de servicio notarial por tomar la de-posición, deberá cargarse al demandante, y se ordena al demandante, como condición al desistimiento de dicho caso sin perjuicio, que pague las costas y gastos, según sometidos. Según se provee en una orden registrada, se concederán treinta días al demandante desde esta fecha para pagar dichas costas.”
De acuerdo con esta jurisprudencia, tenemos por lo tanto, que la interpretación que las cortes federales lian dado a la Regla 41 a es unánime en el sentido de reconocer una am-plia discreción a la corte en cuanto a los términos y condi-ciones que puedan imponer al demandante antes de que éste puedá desistir de su acción sin perjuicio cuando él deman-dado ya ha contestado la demanda. La imposición y pago previo de las costas y honorarios de abogado del demandado *156es la condición más corriente. El fin que persigne la regla en este aspecto limitado es reembolsar al demandado los gastos en que ha incurrido inútilmente ya que, al desesti-marse la demanda sin perjuicio, el demandante está en liber-tad de iniciar una nueva acción sobre los mismos hechos— no adjudicados en la primera acción en forma alguna — obli-gando al demandado, a incurrir en nuevos gastos y desem-bolsos para defenderse de la segunda acción. '
 En el caso de autos, por tanto, no tenemos duda de que la corte inferior tenía facultad para imponer al demandante la obligación, previa de pagar los honorarios del ahogado de la demandada como condición'del desistimiento de la acción. No puede sostenerse que abusó de su discreción al así hacerlo si tomamos en consideración, además, el hecho de que a pesar de que la corte ordenó al demandante, desde el 27 de febrero de 1945, depositar a favor de la demandada la suma de $100 como anticipo do los honorarios del ahogado de la demandada, los cuales serían oportunamente liquidados por la corte, el demandante nunca cumplió con dicha orden.
Ahora bien, además del pago de los honorarios de abo-gado, la corte inferior impuso como condición previa al de-sistimiento, que el demandante satisficiera a la demandada las pensiones alimenticias atrasadas. Arguye el peticionario que el 20 de noviembre de 1945 cuando radicó su moción de-sistiendo de la demanda no debía ninguna pensión alimen-ticia a la demandada y, bajo la teoría de que desde dicha fecha ya habla terminado el caso de acuerdo con ol artículo 192 del Código do Enjuiciamiento Civil, que disponía que: “El desistimiento ... se efectúa mediante la debida anota-ción en el libro registro del secretario” y bocho esto “se dictará sentencia de conformidad.”
No tiene razón el peticionario. Ya hemos dicho que el caso se rige, no por el artículo 192, supra, sino por la Re-gla 41(a) de las nuevas reglas y por tanto el caso no tor-*157mina hasta quo, cumplidos por el demandante los términos y condiciones que haya impuesto la corte para conceder el desistimiento sin perjuicio se dicte la sentencia correspon-diente(3)
Cinco días después de radicada la moción de desistimiento por el demandante, o sea el 25 de noviembre, venció otra de las pensiones mensuales y así, sucesivamente, los días 25 de los meses de diciembre, 1945, y enero, y febrero de 1946, vencieron otras y cada mes la demandada radicó sendas mo-ciones sobre desacato. Fueron estas cuatro mensualidades a las que se refirió la corte inferior en la orden recurrida de febrero 19, 1946 y dispuso que fueran satisfechas por el demandante como condición para el desistimiento de la acción.
No aparece de autos el motivo por el cual la corte inferior no resolvió, antes del día 19 de febrero do 1946, la mo-ción de desistimiento del demandante. Sí consta que en una vista celebrada el día 27 de diciembre el demandante solicitó y se le concedió un término de diez días para radicar un alegato, concediéndose a la demandada uno de cinco días, lo que demuestra que la moción quedó sometida a mediados del mes de enero. Consideramos que la tardanza de la corte inferior en resolver la moción nó constituye un error de pro-cedimiento que pueda ser revisado por certiorari. Bajo la interpretación que hemos dado a la Kegla 41(a) tampoco cabe sostener, como pretende el peticionario, que la corte inferior actuó sin jurisdicción o que* erró al imponer al deman-*158dante como condición previa al desistimiento el pago de las' pensiones atrasadas y los honorarios del abogado de la de-mandada.(4) Tampoco creemos que se excediera o abusara de sn discreción al fijar diehas condiciones, especialmente si tomamos en consideración que el propio demandante admi-tió, en una vista celebrada el 20 de noviembre, que si bien el desistir de su acción no le relevaba de su obligación de sostener a su esposa, sí la obligaría a ella a iniciar otra ac-ción para reclamar alimentos, y el hecho adicional de que la demandada declaró, en la vista celebrada el 19 de febrero, que el demandante vivía en concubinato con otra mujer en Mayagüez.
En cuanto a la última parte de la orden recurrida en que se hace constar que si el demandante no satisface las pen-siones atrasadas y los honorarios de abogado antes del día 4 de marzo de 1946, “la corte, sin más citarle ni. oírle, re-solverá el caso de desacato contra el demandante en ese día,” consideramos que si bien la corte estuvo justificada en su actuación por el hecho de no haber comparecido el deman-dante a la vista sobre desacato señalada para el 19 de fe-brero, la situación actual del casó, debido a la tramitación del presente recurso, ha dejado sin efecto dicha disposición. Cualquier actuación ulterior de la corte inferior deberá ha-cerse con oportunidad de oír debidamente ál demandante.

Se desestima la petición y emula el auto expedido.


Esto artículo dispone:
"üe piodiá desistir de una demanda, o declararse abandonada en los casos siguientes:
“1. Por el mismo demandante on cualquier tiempo antes del juicio, previo pago de costas; salvo que mediase una reconvención, o que el demandado en su «contrad omanda o en'la contestación, hubiere solicitado alguna resolución a su favor. Si so Jilibioso acordado alguna medida provisional, deberá el secretario entregar el documento de la fianza al demandado, quien podrá proceder contra «si importe do la misma.
Por cualquiera do las partes, mediante el consentimiento por escrito 'de '¿as demás.
“3. Por la corte, cuando el demandante deje de comparecer en el juicio, y «compareciendo el demandado, pida que so declaro a aquél desistido.
"4. Por lá corto, cuando durante el juicio y antes de la resolución final del caso, lo abandona el demandante.
“5. Por la corto, a moción del demandado, cuando on el juicio no presentare «al demandante prueba suficiente piara fundar sobre ésta una sentencia. El desistimiento mencionado en los dos primeros párrafos, se efectúa mediante la debida anotación en el libro de registro del secretario. Hecho esto se dictará .sentencia de conformidad.”


Bsta frase en la Kogla Federal dice: “. . . an action shall not bo dismissed at the plaintiff’s instance save upon order of the Court and upon such terms and conditions at; the Court deems proper.”


Aun bajo el artículo 192 del Código de Enjuiciamiento Civil, liemos re-suelto que aun cuando se dicte una orden teniendo al demandante por desistido do su acción con las costas, tal orden no es definitiva ni pone término al asunto mientras no so registre una sentencia. Hernández v. Blanco et al., 17 D.P.R. 574. Y en el caso de Montilla v. Corte, 61 D.P.R. 389, resolvimos, y catamos del sumario, que:
“Presentada una moción por el demandante desistiendo de un pleito da divorcio, sin llegarse a registrar la sentencia correspondiente, la corte conserva su jurisdicción para dictar cualquier providencia que se interese sobre la custodia provisional de los hijos habidos en el matrimonio.”


Aun bajo estatutos similares al artículo 192 del Código de Enjuiciamiento Civil, so ha resuelto que la corte puede imponer, como condición al desistimiento solicitado por el demandante, que pague las pensiones alimenticias atrasadas y los iionorqrios de abogado además de las costas. Véanse los casos citados en la anotación contenida en 138 A.L.R. 1100, especialmente a las páginas 1110 y siguientes.